Citation Nr: 0803106	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  01-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1944 to October 1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, and assigned a 10 percent evaluation.  
The veteran disagreed with the evaluation and subsequently 
perfected an appeal.

A hearing before the undersigned Veterans Law Judge was held 
in June 2002 at the Central Office in Washington, D.C.  A 
transcript of that hearing is associated with the claims 
folder and has been reviewed.

In September 2002, the Board issued a decision, in pertinent 
part, increasing a disability rating for PTSD from 10 percent 
to 30 percent.  The veteran subsequently appealed the Board's 
decision denying a disability evaluation in excess of 30 
percent for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).

In March 2004, the Court issued an Order that vacated the 
Board's September 2002 decision to the extent that it only 
granted an increased rating from 10 percent to 30 percent for 
service connection for PTSD, and remanded that portion for 
readjudication consistent with the Court's February 2004 
memorandum decision.

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for 
compliance with the Veterans Claims Assistance Act.  In an 
October 2004 rating decision, AMC increased the veteran's 
disability evaluation for service-connected PTSD to 50 
percent.

A motion to advance on the docket was filed in February 2005 
and granted in the same month.

In March 2005, the Board denied an initial evaluation in 
excess of 50 percent for PTSD.  The veteran subsequently 
appealed that decision to the Court.  In August 2006, the 
Court issued an Order that vacated the Board's March 2005 
decision and remanded the issue for readjudication consistent 
with the Court's Order.

In October 2006, the Board remanded the case for a VA 
examination. 

In June 2007, the Board denied the veteran's initial 
increased rating claim for PTSD.  Subsequently, the veteran 
filed a motion for reconsideration.  Because there was 
outstanding VA evidence at the time the Board rendered its 
June 2007 decision, the Board separately vacated that 
decision, denying the veteran's claim of entitlement to an 
initial increased evaluation for service-connected PTSD.  See 
38 C.F.R. § 20.904(a) (2008).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the June 2007 Board decision was vacated because 
there was outstanding VA medical evidence at the time the 
decision was issued.  Prior to analyzing the veteran's claim 
de novo, the Board finds that further development is 
necessary.  

The record contains evidence added to the claims folder since 
the February 2007 supplemental statement of the case (SSOC) 
without a waiver of initial RO consideration.  Specifically, 
in June 2007, the veteran submitted to the Board VA treatment 
records from the Jersey City VA Clinic dated through May 14, 
2007, to include an April 2007 PTSD examination report 
written by Dr. Remo.  The RO should request all VA medical 
evidence to date from the Jersey City VA Clinic.



Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all medical 
evidence to date from the Jersey City VA 
Clinic (to include from the Vet Center) 
is obtained and associated with the 
claims folder.  

2.  Following the above, if the RO 
determines that the VA medical evidence 
associated with the claims folder since 
the last SSOC suggests a worsening of the 
veteran's PTSD, the veteran should be 
scheduled for a VA PTSD examination in 
order to ascertain the current extent of 
such disability.

Prior to the examination, the VA examiner 
is requested to review the claims folder, 
to include VA examination reports dated 
in February 2001 and January 2007; Dr. 
Remo's April 2007 examination report; and 
all Jersey City Vet Center treatment 
notes.  A notation to the effect that 
this record review took place should be 
included in the report.  

The examiner is requested to:  (a) 
determine all current manifestations 
associated with the veteran's service-
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  

3.  Thereafter, the RO should 
readjudicate the claim de novo, taking 
into consideration all evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



